August 27, 2013




                                JUDGMENT

                 The Fourteenth Court of Appeals
                       DERRICK W. PARKER, Appellant

NO. 14-12-00085-CV                         V.

                       BRITTANI A. DENNIS, Appellee
                     ________________________________

      This cause, an appeal from the judgment in favor of appellee Brittani A.
Dennis signed, January 18, 2012, was heard on the transcript of the record. We
have inspected the record and find no error in the judgment. We order the
judgment of the court below AFFIRMED. We order appellant Derrick W. Parker
to pay all costs incurred in this appeal. We further order this decision certified
below for observance.